Citation Nr: 1728853	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected patellofemoral pain syndrome of the right knee and/or chronic back strain. 

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected patellofemoral pain syndrome of the right knee and/or chronic back strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The case was remanded for additional development in September 2014.  Thereafter, in April 2015, the Veteran testified at a Board video-conference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  In June 2015 and November 2016, the issues on appeal were again remanded for additional development and now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a right hip disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

CONCLUSION OF LAW

The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016).  

In the instant case, VA's duty to notify was satisfied by an August 2009 letter sent prior to the issuance of the rating decision on appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.      §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, Social Security Administration records, and post-service VA treatment records have been obtained.  He has not identified any additional, outstanding records that have not been requested or obtained.  Hence, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided VA examinations in November 2009 and September 2015, and an addendum opinion was obtained in December 2016.  As the November 2009 examination revealed an assessment of right sacroiliac joint arthralgia and the September 2015 VA examiner determined that the Veteran did not have a current diagnosis of a right hip disorder, the Board sought an addendum opinion in December 2016 to address such conflicting evidence.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's statements and prior physical examinations with diagnostic testing, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the April 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's contention that he has a right hip disorder that was caused or aggravated by his service-connected right knee and back disabilities.  In addition, the undersigned sought to identify any outstanding pertinent evidence, and, as such, obtained updated VA treatment records dated through April 2015 at the time of the hearing in an attempt to assist the Veteran in substantiating his claim.  Furthermore, such claim has since been remanded twice in order to obtain updated VA treatment records and opinions addressing the nature and etiology of the Veteran's claimed right hip disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's September 2014, June 2015, and November 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In September 2014, the Board remanded the case to obtain SSA records, updated VA treatment records, and afford  the Veteran his requested Board hearing.  Subsequent to such remand, the AOJ obtained SSA records and updated VA treatment records.  Furthermore, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In June 2015, the Board remanded the matter in order to obtain an addendum opinion, which was received in September 2015.  Finally, in November 2016, the claim was again remanded in order to obtain updated VA treatment records, which were associated with the file later that month, and an addendum opinion, which was rendered in December 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's prior remand directives, and no further action in this regard is necessary.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

The Veteran contends that he has a right hip disorder that is caused or aggravated by his service-connected back and right knee disabilities, to include as a result of his altered gait.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the instant case, the Board finds that the Veteran's claim for service connection for a right hip disorder must be denied as he does not have a current diagnosis of such a disorder during the pendency of the claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In this regard, while the Veteran's treatment records reflect complaints of pain referable to the right sacroiliac joint and right sacroiliac joint arthropathy, they are negative for a diagnosed right hip disorder.  Similarly, the September 2009 VA examination revealed an assessment of right sacroiliac join arthralgia of unknown etiology with a normal X-ray.

Thereafter, the September 2015 VA examiner determined that there were no objective findings to support a diagnosis of the claimed right hip disorder.  In reaching such determination, he noted that, while treatment records reflected that the Veteran was seen after service for non-specific right hip pain as a variable issue, he stated at time of the examination that such issue was not the hip, but the sacroiliac joint, and no current issues were noted.  Also, examination of the hips was normal except for loss of full flexion due to habitus with a BMI of 40.  Therefore, the examiner found that a chronic or diagnosable current condition, to include a compensable condition, is not currently made.

In light of the fact that the record included assessments of right sacroiliac joint arthralgia and arthropathy, the Board sought an addendum opinion in December 2016 in to reconcile such findings in light of the September 2015 VA examiner's determination that the Veteran did not have a diagnosed right hip disorder.  In December 2016, the VA examiner found that the Veteran does not have a diagnosed right hip disorder, and the diagnoses of right sacroiliac joint arthralgia and arthropathy do not pertain to the hip. Specifically, the sacroiliac joint is a structure of the posterior pelvis, and is more associated with a cause of mechanical back pain.  In this regard, the Board notes that the Veteran is already service-connected for chronic back strain.  To evaluate the same manifestation of a disability, under different diagnostic codes, constitutes pyramiding and is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Board further notes that the Veteran is competent to right hip pain, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, he is not competent to relate such symptomatology to a diagnosed right hip disorder.  Specifically, with regard to the diagnosis of a right hip disorder, to include the etiology of the underlying pathology causing the current right hip symptoms, the Board finds that such is not a simple medical condition the Veteran is competent to diagnose.  As such a diagnosis falls outside the realm of common knowledge of a lay person as it involves internal muscle and joint processes that cannot be identified by mere personal observation that comes through sensory perception, the Veteran is not competent to render a diagnosis of a right ankle disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  An opinion as to the etiology of the Veteran's complaints is equally complex, especially given that no medical professional has rendered a diagnosis referable to the right hp.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose a current right hip disorder, or offer an opinion as the etiology of his right hip complaints, and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  As indicated above, current disability is required in order to establish service connection.  Brammer, supra.  Further, there is no evidence that the Veteran had a right hip disorder, at any time prior to, or during, the pendency of his claim.  See McClain, supra; Romanowsky, supra. Therefore, in the absence of an identifiable disability of the right hip, the Veteran's claim must be denied.
 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip disorder is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In November 2016, the Board remand the Veteran's claim for service connection for a left ankle disorder in order to obtain an addendum as to whether such is caused or aggravated by his service-connected right knee and back disabilities.  In December 2016, a VA examiner opined that the Veteran's left ankle disorder was less likely as not caused or aggravated by his service-connected back and/or right knee disability.  In support of such opinion, the examiner stated that, during the pendency of the claim, available records suggest that the Veteran's left ankle condition has been stably mild or quiescent and, per the Veteran's own testimony, originated from injuries unrelated to the back or right knee conditions.  

Although the examiner opined as to the origin of the left ankle disorder, thereby addressing the causation question, and notes that such condition has been stably mild or quiescent during the pendency of the claim, the examiner did not explicitly address the aggravation question.  To the extent that the opinion failed to address aggravation, it is inadequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For this reason, the claim is remanded to obtain an addendum opinion with supporting rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims folder to the examiner who provided the December 2016 VA opinion in order to obtain an addendum opinion.  If this examiner is no longer available, this electronic claims folder should be forwarded to and reviewed by an appropriate VA examiner.  If a new examination is deemed necessary to respond to the requested opinions, one should be scheduled.  

Following review of the electronic claims file, the examiner should opine as to whether it is at least as likely as not (e.g. a 50 percent probability or greater) that the Veteran's current left ankle disorder, diagnosed as a left ankle sprain, acute, recurrent, was aggravated by the Veteran's service-connected right knee and/or back disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed should be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


